Citation Nr: 0823981	
Decision Date: 07/18/08    Archive Date: 07/30/08	

DOCKET NO.  05-28 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a rating decision of November 1988, and once again in a 
decision of November 1998, the RO denied entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran voiced no disagreement with either of those 
decisions, both of which have now become final.  Since the 
time of the November 1998 rating decision, the veteran has 
submitted additional evidence in an attempt to reopen her 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.

Based on the veteran's testimony at the time of a hearing 
before the undersigned Veterans Law Judge in May 2008, it 
would appear that, in addition to the issues currently on 
appeal, she seeks entitlement to service connection for "ear 
infections."  Inasmuch as that issue has not been developed 
or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.

Finally, for reasons which will become apparent, the appeal 
as to the issue of an increased rating for service-connected 
right ear hearing loss is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.



FINDINGS OF FACT

1.  In rating decisions of November 1988 and November 1998, 
the RO denied entitlement to service connection for post-
traumatic stress disorder.

2.  Evidence submitted since the time of the RO's November 
1988 and November 
1998 decisions denying entitlement to service connection for 
post-traumatic stress disorder does not relate to an 
unestablished fact, and is of insufficient significance to 
raise a reasonable possibility of substantiating the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in November 1988 and November 
1998 denying the veteran's claim for service connection for 
post-traumatic stress disorder are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the time of the RO's November 
1988 and November 1998 decisions denying entitlement to 
service connection for post-traumatic stress disorder is new, 
but not material, and insufficient to reopen the veteran's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes her multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in May 2008, service 
treatment records, and both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is 
contended that, during the veteran's period of active 
military service, she experienced both physical and sexual 
trauma at the hands of her first husband, a fellow service 
member, culminating in the development of a post-traumatic 
stress disorder.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  However, if the claimed stressor is not combat-
related, the veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).  Where a post-
traumatic stress disorder claim is based on inservice 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f) (2007).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As regards the veteran's current claim for service connection 
for post-traumatic stress disorder, the Board notes that, in 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for purposes of Section 7104(b), claims which are based upon 
distinctly and properly diagnosed diseases or injuries must 
be considered separate and distinct claims.  This is to say 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.

In the case at hand, at the time of the prior November 1988 
and November 1998 rating decisions, the RO denied entitlement 
to service connection for post-traumatic stress disorder.  
Moreover, the veteran's current claim is premised upon that 
exact same disability.  Under the circumstances, the Board is 
of the opinion that the veteran's current claim is, in fact, 
based on the very same diagnosis (or lack thereof) as her 
previous claims, and, accordingly, must be considered on a 
"new and material" basis.  See Boggs, supra.

In the present case, at the time of the prior November 1988 
rating decision, it was noted that service treatment records 
dated in March 1972 showed a complaint of anxiety associated 
with epigastric distress.  On separation examination in 
November 1973, the examiner noted frequent trouble sleeping, 
frequent headache, frequent indigestion and nervous trouble, 
examinee stated that these problems started occurring since 
entrance into military way of live and her present job 
situation.  The examiner then noted that she was seen by a 
physician with a diagnosis of chronic anxiety, treated.  
Psychiatric evaluation was checked as normal and no 
psychiatric disease was diagnosed.  

While outpatient psychological reports covering the period 
from September 1980 to October 1981 related the veteran's 
various complaints on numerous occasions, no diagnosis of a 
psychiatric disease was ever included by a medical physician.  
Significantly, in a report of January 1982, a private 
physician diagnosed mixed psychoneurotic reaction with 
features of conversion, depression, and anxiety.  Moreover, 
VA medical center reports dated in April and May 1988 showed 
hospital admission for treatment of major depression and a 
personality disorder.  At that time, the veteran described 
physical abuse by her husband, as well as sexual abuse of her 
8-year-old daughter by her husband.  She was fully oriented, 
coherent, and relevant, and both her memory and intellectual 
functioning were intact.  Judgment and insight were described 
as fair, and psychological testing confirmed the presence of 
moderate to severe depression.  Significantly, at no time 
during the course of the evaluation was there any indication 
of post-traumatic stress disorder.  Based on such evidence, 
and, in particular, the fact that post-traumatic stress 
disorder was not shown by the evidence of record, service 
connection for that disability was denied.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.

In a subsequent rating decision of November 1998, the RO once 
again denied entitlement to service connection for post-
traumatic stress disorder.  At that time, it was noted that a 
VA examination dated in October 1998, as well as private 
medical records dated the following month, were negative for 
a nervous condition, to include post-traumatic stress 
disorder.  While during the course of VA outpatient treatment 
from June to August 1998, the veteran reported many symptoms 
of post-traumatic stress disorder, she did not meet the 
complete criteria for that disability.  Nor did she receive a 
diagnosis of post-traumatic stress disorder.  VA outpatient 
treatment records covering the period from September to 
October 1998 showed that the veteran underwent a psychiatric 
evaluation and treatment at that time.  However, post-
traumatic stress disorder was once again not diagnosed.  
Based on such evidence, and, in particular, the lack of any 
diagnosis of post-traumatic stress disorder, the RO denied 
entitlement to service connection.  Once again, that 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.

Evidence received since the time of the most recent RO 
decision in November 1998, consisting, for the most part, of 
numerous VA treatment records, while "new" in the sense that 
it was not previously of record, is not "material."  More to 
the point, notwithstanding the veteran's recent diagnoses of 
a dysthymic disorder, a mood disorder due to medical 
conditions, major depression, and a borderline personality 
disorder, there continues to be no current diagnosis of post-
traumatic stress disorder.  In that regard, while during the 
course of previous VA outpatient treatment in March 1994, the 
veteran gave a history of post-traumatic stress disorder 
secondary to being stationed in Japan (at which time she 
allegedly experienced both "culture shock" and a "rape"), 
this "diagnosis" was clearly based solely upon history 
provided by the veteran, inasmuch as the veteran's service 
treatment and personnel records reflect no evidence 
whatsoever of such incidents.  Significantly, at no time 
during the veteran's period of active military service did 
she report having been raped, or being in "culture shock."  
Nor is there any indication, based on inservice performance 
evaluations, that the veteran ever requested a change of 
assignment during her period of Air Force service.  
Significantly, while during the course of the aforementioned 
VA outpatient treatment in 1998, the veteran gave a history 
of sexual assault by her two ex-husbands, she additionally 
noted prior sexual assaults by various strangers and family 
members.  In the opinion of the examining psychologist, while 
based on a post-traumatic stress disorder diagnostic scale, 
post-traumatic stress disorder was "suggested," based on the 
veteran's ranking of her traumatic events, he was further of 
the opinion that the timing of those stressors in 
relationship to the veteran's time in service needed to be 
taken into account when considering the merits of the 
veteran's post-traumatic stress disorder claim.

The veteran argues that she currently suffers from a post-
traumatic stress disorder which is the result of inservice 
physical and/or sexual assaults by her now ex-husband, a 
fellow service member.  However, even assuming, for the sake 
of argument, that the veteran does, in fact, suffer from a 
post-traumatic stress disorder, there simply exists no 
evidence that, at any time during her period of active 
military service, she suffered the assaults or other 
"stressors" requisite to the establishment of service 
connection for post-traumatic stress disorder.  Under the 
circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's November 1998 decision 
does not constitute new and material evidence sufficient to 
reopen the veteran's previously-denied claims.  This is to 
say that, by itself, or when considered with previous 
evidence of record, the newly-received evidence does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Accordingly, the veteran's appeal as to the 
issue of service connection for post-traumatic stress 
disorder must be denied.

Veterans Claim Assistance Act of 2000

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence she is expected to provide.

In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006) 
establishes new VCAA content notice requirements for new and 
material evidence claims.  The Court, among other things, 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in May and June 2004, and in March 
2006.  In those letters, VA informed the veteran that, in 
order to reopen her claim (for service connection for post-
traumatic stress disorder), new and material evidence was 
needed.  VA also told the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that she had a current disability, a disease 
or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or knowledge of the elements required to 
prevail on her claims.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that she could 
obtain private records herself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
evaluation in excess of 10 percent for right ear hearing 
loss.  In that regard, based on the evidence of record, it 
would appear that the veteran last underwent a VA audiometric 
examination for compensation purposes in June 2004, more than 
four years ago.  While since the time of that examination, 
the veteran has undergone various audiometric consultations 
and/or hearing aid evaluations, she has yet to be afforded an 
additional, more contemporaneous audiometric examination for 
compensation purposes.  Under the circumstances, the Board is 
of the opinion that such an examination would be appropriate 
prior to a final adjudication of the veteran's claim for an 
increased evaluation for service-connected right ear hearing 
loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2008, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA audiometric examination 
in order to more accurately determine the 
current severity of her service-connected 
right ear hearing loss.  The RO/AMC is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse affect on her 
claim.

As regards the requested examination, all 
pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the audiometric 
examination, the examiner should 
specifically comment regarding the 
functional effect of the veteran's 
service-connected hearing loss on her 
daily activities.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  A 
notation to the effect that this record 
review has taken place must be included 
in the examination report.

3.  The RO/AMC should then review the 
veteran's claim for an increased 
evaluation for service-connected right 
ear hearing loss.  Should the benefit 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of a Statement Of the Case in July 2005.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


